Citation Nr: 0602209	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-11 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of 
ruptured eardrums.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1974 to 
November 1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In June 2004, a videoconference hearing was conducted by the 
undersigned acting Veterans Law Judge.  A transcript of this 
hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims entitlement to service connection for PTSD 
and for residuals of ruptured eardrums, to include bilateral 
hearing loss disability and ear infections.  Upon a review of 
the record the Board finds that additional development is 
necessary for both issues.

With respect to the veteran's claim for service connection 
for PTSD, two of the claimed stressor events are in-service 
personal assaults by the veteran's commanding officer.  See 
August 2002 PTSD Questionnaire and June 2004 hearing 
transcript.  The Board notes that 38 C.F.R. § 3.304(f)(3) was 
revised in 2002 to provide for specific notification to 
claimants alleging an undocumented personal assault in 
service concerning the types of evidence other than service 
records which could be submitted to corroborate such assault.  
In particular, if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, mental health counseling centers, hospitals, or 
physicians; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  See 38 
C.F.R. § 3.304(f)(3) (2005).  

Unfortunately, a review of the claims file, to include the 
statement of the case and letters from the RO to the veteran, 
fails to show that the veteran was ever provided with the 
notice set forth in 38 C.F.R. § 3.304(f)(3).  In order to 
protect the appellant's due process rights, remand of this 
appeal is required.  See Patton v. West, 12 Vet. App. 272 
(1999).

As to the veteran's claim for service connection for 
residuals of ruptured eardrums, service medical records show 
that the veteran was seen for various complaints related to 
his ears, including a ruptured right eardrum, ear infections 
and hearing loss.  

Post-service medical evidence includes VA outpatient 
treatment records, which show treatment for ear infections, 
and a September 1999 VA examination, which notes a diagnosis 
of mild sensorineural hearing loss at 4000 Hertz bilaterally.  
The veteran testified during a June 2004 hearing that he has 
been treated for ongoing ear complaints at the Dorn VA 
Medical Center (VAMC) in Columbia since 1998; he stated that 
he was last treated for these complaints in late 2003 or 
early 2004.  In addition, the veteran stated that physicians 
at the Dorn VAMC had related his current ear complaints to 
his military service.  After obtaining any outstanding VA 
treatment records, see Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992), the RO should schedule the veteran for a VA 
examination for the purpose of obtaining an etiology opinion.

The Board regrets any further delay in this case.  However, 
in light of the circumstances noted above, the case is hereby 
REMANDED to the RO, via the AMC for the following:

1.  The AMC or the RO should issue a 
letter to the appellant providing the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159 (b).  In 
particular, this letter should inform the 
appellant of the provisions of 38 C.F.R. 
§ 3.304(f)(3) concerning the evidence 
that can be submitted to establish the 
occurrence of the alleged personal 
assaults, request him to submit any 
pertinent evidence in his possession, and 
request him to either submit alternative 
evidence of the personal assaults or 
provide the identifying information and 
any necessary authorization to enable the 
AMC or the RO to obtain the evidence on 
his behalf.

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  In any event, 
the AMC or the RO should obtain copies of 
all relevant VA outpatient treatment 
records for the period since October 
2003.  

If the RO is unable to obtain a copy of 
any pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.

3.  Thereafter, the veteran should be 
afforded VA audiological and ear disease 
examinations to determine whether he 
exhibits any ruptured eardrums, or any 
residuals thereof, to include hearing 
loss disability or chronic ear 
infections.  The claims file must be made 
available to and reviewed by the 
examiner.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  

Based upon the examination results and 
the review of the claims file, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent or more 
likelihood) that any current ear disorder 
is causally related to the veteran's 
military service.  The supporting 
rationale for the opinion must be 
provided.

4.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  

5.  If any benefit sought on appeal 
continues to remain denied, the RO should 
issue to the veteran and his 
representative a Supplemental Statement 
of the Case and afford them the 
appropriate opportunity for response 
thereto.  

Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


